       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 1 of 42




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Corning Incorporated,                                    Civil No. 20-700 (DWF/TNL)

                    Plaintiff,

v.
                                                         MEMORANDUM OPINION
Wilson Wolf Manufacturing Corporation                            AND ORDER
and John R. Wilson,

                    Defendants.



Kimball R. Anderson, Esq., Linda T. Coberly, Esq., Ivan Poullaos, Esq., Paula W.
Hinton, Esq., and Robine K. M. Grant, Esq., Winston & Strawn LLP; Paul B. Hunt, Esq.
and Jeff M. Barron, Esq., Barnes & Thornburg, LLP; and Annamarie Daley, Esq., Jones
Day, counsel for Plaintiff.

Britta S. Loftus, Devan V. Padmanabhan, Esq., Michelle E. Dawson, Esq., Sri K.
Sankaran, Esq., and Paul J. Robbennolt, Esq., Padmanabhan & Dawson, PLLC, counsel
for Defendants.



                                   INTRODUCTION

      Plaintiff Corning Inc. (“Corning” or “Plaintiff”) filed a complaint seeking

declaratory judgments of patent non-infringement, invalidity, and unenforceability of

U.S. Patent Nos. 9,441,192 (the “’192 Patent”), 8,697,443 (the “’443 Patent”), and

9,732,317 (the “’317 Patent”) (collectively, the “Patents-in-Suit”). (Doc. No. 1

(“Compl.”).) This matter is before the Court on a Motion to Dismiss and to Stay

Defendants’ Deadline for Answering the Complaint brought by Defendants Wilson Wolf

Manufacturing Corp. (“Wilson Wolf”) and John R. Wilson (“Wilson”) (collectively,
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 2 of 42




“Defendants”). (Doc. No. 20.) Plaintiff opposes Defendants’ motion. (Doc. No. 27 (“Pl.

Opp.”).) For the reasons set forth below, the Court grants in part and denies in part

Defendants’ motion to dismiss.

                                     BACKGROUND

       Much of the factual background for the above-entitled matter is clearly and

precisely set forth in the Court’s March 22, 2016 Memorandum Order in the case

captioned Wilson et al. v. Corning Inc., Case No. 13-cv-210 (D. Minn. filed Jan. 25,

2013) (the “Minnesota Litigation”). (See Minnesota Litigation, Doc. No. 388.) The

allegations relevant to this order are discussed below and supplemented as necessary.

       Wilson is the CEO of Wilson Wolf. (Compl. ¶ 7.) Wilson Wolf is a

biotechnology firm that develops and manufactures cell-culture devices. Corning is one

of the world’s leading innovators in materials science. (Id. ¶ 9.) Corning manufactures

and sells cell culturing vessels. (Id.) One of Corning’s cell culturing vessels is marketed

as the HYPERStack. (Id. ¶ 10.) The HYPERStack uses gas-permeable film technology

that allows the HYPERStack vessel to be the most efficient, scalable cell culture vessel

for adherent cell culture available today. (Id.)

I.     The Minnesota Litigation

       In 2013, Wilson Wolf and Wilson sued Corning in the Minnesota Litigation,

alleging that Corning obtained Wilson Wolf’s cell-culture technology under a

confidentiality agreement and that Corning subsequently developed products using

Wilson Wolf’s technology. (Id. ¶ 11; see also, id., Ex. D.) Among other claims, Wilson

Wolf and Wilson alleged that the use, offer, and sale of Corning’s HYPERStack product


                                              2
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 3 of 42




directly and indirectly infringed U.S. Patent Nos. 8,158,426 (the “’426 Patent”) and

8,158,427 (the “’427 Patent”).) (Id.) On March 17, 2015, this Court dismissed the

claims for patent infringement of the ’426 and ’427 Patents with prejudice. (Id.;

Minnesota Litigation, Doc. No. 299 at 5.) Five claims remain in the Minnesota

Litigation, including claims for correction of inventorship, breach of contract, and

misappropriation of trade secrets. (Id. ¶ 12.)

       On December 26, 2017, the U.S. Patent and Trial Appeal Board (“PTAB”)1 issued

a decision and judgment in an interference proceeding (the “Corning-Wilson

Interference”) invalidating all challenged claims of Wilson’s U.S. Patent No. 8,809,044

(the “’044 Patent”). (Id. ¶ 13.) Corning subsequently moved for summary judgment in

the Minnesota Litigation on the ground that the PTAB judgment precluded re-litigation of

the same issues in the Minnesota Litigation. (Id.; see also Minnesota Litigation, Doc.

No. 580.) On June 17, 2020, this Court denied Corning’s motion. (Minnesota Litigation,

Doc. No. 610.)

II.    The Patents-in-Suit

       Wilson Wolf is the purported owner of the Patents-in-Suit. (Compl. ¶ 30; see also

id., Ex. A (“’192 Patent”), Ex. B (“’443 Patent”), Ex. C (“’317 Patent”).) Corning alleges

that the Patents-in-Suit are “related either by family or subject matter to the patents that

were asserted by Wilson Wolf and Wilson in the Minnesota Litigation.” (Id. ¶ 31.)



1
       The PTAB is an administrative law branch of the U.S. Patent and Trademark
Office (“USPTO”).


                                              3
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 4 of 42




Corning also alleges that the Patents-in-Suit are related to the now-invalidated ’044

Patent. (Id.)

       A.       The ’192 and ’443 Patents

       The ’192 Patent, entitled “Cell culture methods and devices utilizing gas

permeable materials,” was filed on July 27, 2015 and issued on September 13, 2016.

(’192 Patent.) The ’443 Patent, also entitled “Cell culture methods and devices utilizing

gas permeable materials,” was filed on April 2, 2010 and issued on April 15, 2014. (’443

Patent.) The ’192 and ’443 Patents both claim priority to U.S. Provisional Application

No. 60/509,651 (the “’651 Provisional”) and are both divisions of Application No.

10/961,814 (the “’814 Application”).2 (See ’192 Patent; ’443 Patent.) Corning alleges

that the ’192 and ’443 Patents “generally concern and claim cell culture devices with a

significantly greater medium height than was allegedly known in the prior art,” (id. ¶ 37),

and “share the same specification with, and concern the same alleged inventions as,

Wilson Wolf’s ’426 and ’427 Patents,” (id. ¶ 32.) Corning further alleges that “[u]nder

Wilson Wolf’s apparent claim construction in the suits against the HYPERStack Users,”

the claims of the ’192 and ’443 Patents are “patentably indistinct” from the claims of the

’426 and ’427 Patents.” (Id. ¶ 32.) Corning alleges that the European counterpart to the




2
        Neither the ’651 Provisional nor the ’814 Application were attached to the
Complaint as exhibits. Because the ’651 Provisional and ’814 Application are referenced
and embraced by the Complaint, the Court considers these publicly available documents
in its analysis. See Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.
1999).


                                             4
         CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 5 of 42




’192 and ’443 Patents, EP2336293B1, “currently stands rejected by the European Patent

Office in light of an opposition filed by Corning.” (Id. ¶ 38.)

         Corning alleges that, starting with the ’651 Provisional and continuing throughout

the prosecution of the ’814 Application and the applications for the ’192 and ’443

Patents, Wilson Wolf “repeatedly argued that the claims were patentable at least in part

because they required greater medium height than allegedly found in the prior art.” (Id.

¶ 39.)

         B.    The ’317 Patent

         The ’317 Patent, entitled “Highly efficient gas permeable devices and methods for

culturing cells,” was filed on July 2, 2014 as U.S. Patent Application No. 14/321,933 (the

“’933 Application”) and issued on August 15, 2017. (’317 Patent; see also Compl. ¶ 72.)

The ’317 Patent is a continuation of the ’044 Patent, which claims the benefit of U.S.

Provisional Patent Application Serial No. 60/873,347 (the “’347 Provisional”). (Id.; see

also Compl. ¶ 72.) Corning alleges that the ’317 Patent “shares the same specification

with Wilson Wolf’s ’044 Patent and concerns the same alleged invention.” (Id. ¶ 33.)

Corning further alleges that “[u]nder Wilson Wolf’s apparent claim construction in the

suits against the HYPERStack Users,” the claims of the ’317 Patent are “patentably

indistinct” from the claims of the ’426 and ’427 Patents.” (Id. ¶ 32.)

         During the prosecution of the ’933 Application, the Examiner issued a double

patenting rejection finding that all pending claims of the ’933 Application were not

patentably distinct from the claims of the ’044 Patent. (Id. ¶ 73.) Instead of challenging

the double patenting rejection, Wilson Wolf and Wilson filed a terminal disclaimer. (Id.)


                                              5
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 6 of 42




III.   The Customer Suits

       Corning alleges that, having suffered invalidation of the ’044 Patent, Wilson Wolf

and Wilson launched a retaliatory litigation against Corning’s HYPERStack end-users

and customers (the “Customer Suits”). (Compl. ¶ 14.) In December 2019 and January

2020, Wilson Wolf filed lawsuits against Brammer Bio, LLC (“Brammer Bio”), Sarepta

Therapeutics, Inc. (“Sarepta”), Nationwide Children’s Hospital, Inc. (“NCH”), and The

Research Institute at Nationwide Children’s Hospital (“TRI”) (collectively, the

“HYPERStack Users”). (Id.) Wilson Wolf alleges that the HYPERStack Users infringe

some or all of the Patents-in-Suit. (Id. ¶¶ 18-20.)

       The HYPERStack Users utilize Corning’s HYPERStack cell culture vessels in

their businesses. (Id. ¶¶ 15-17.) Corning alleges, on information and belief, that the

HYPERStack Users employs its HYPERStack vessels solely for uses reasonably related

to the development and submission of information under federal laws regulating the

manufacture, use, or sale of drugs or veterinary biological products, including to the Food

and Drug Administration (“FDA”). (Id.)

       Corning alleges that, when Wilson Wolf filed its lawsuits against the

HYPERStack Users, Wilson Wolf knew, or should have known, that the Patents-in-Suit

were unenforceable in light of Wilson Wolf’s and Wilson’s fraudulent conduct in

obtaining the patents from the PTO. (Id. ¶ 21.) Corning also alleges that Wilson Wolf

and Wilson knew, or should have known, that the claims in the ’044 Patent, which

allegedly underlie the Patents-in-Suit, had been invalidated by the PTAB. (Id.) Corning

further alleges that Wilson Wolf and Wilson knew, or should have known, that patent


                                             6
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 7 of 42




infringement lawsuits against the HYPERStack Users were barred by the Kessler

doctrine and the safe harbor established by 35 U.S.C. § 271(e)(1). (Id.) Corning alleges

that Wilson Wolf filed the lawsuits against the HYPERStack Users for the “improper and

unjustified purposes of interfering with Corning’s existing and prospective business

relationships with its customers.” (Id. ¶ 22.)

IV.    Corning’s Allegations of Inequitable Conduct

       Corning alleges four different categories of conduct that constitutes inequitable

conduct by Wilson Wolf, Wilson, and/or their counsel. These categories of conduct

include: (1) Defendants misrepresented data in their patent examples relating to media

height, (2) Defendants failed to disclose adverse data to the PTO, (3) Defendants

submitted a biased expert declaration without informing the examiner of the bias, and

(4) Defendants failed to disclose the ’044 Patent interference and related documents to

the examiner during the prosecution of the ’317 Patent.

       A.     Misrepresentation of data

       In the Complaint, Corning alleges that, in support of the alleged novelty of the

claimed inventions, the ’651 Provisional included test results “to assess the impact of

medium height upon cell growth and antibody production.” (Compl. ¶ 42 (quoting ’651

Provisional, specification at 27).)3 The test results and descriptions included in

“Example 1” of the ’651 Provisional, entitled “The Effect of Medium Height Upon Cell


3
       The ’651 Provisional was not attached to the Complaint as an exhibit but is
publicly available on the USPTO’s Public Patent Application Information Retrieval
website.


                                             7
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 8 of 42




Growth and Antibody Production,” which Corning alleges is repeated in “substantially

the same form in the ’814 Application and the ’443 and ’192 Patents.” (Id. ¶ 43.) Data

from the experiments allegedly performed that support the results of Example 1 are

included in Table Nos. 1-3. (Id.) The test results in Example 1 “generally show that

increasing the height and/or amount of media in a cell culture vessel improves cell culture

performance and antibody production.” (Id.) The ’651 Provisional includes additional

Examples that allegedly reflect test results demonstrating that the addition of more media

than was allegedly used in the prior art, and submerging scaffolding in media of

purportedly greater than usual height, provided unexpected advantages in cell culture.

(Id. ¶ 44.) Corning alleges that these Examples and test results are “repeated in

substantially the same form in the ’814 Application and the ’443 and ’192 Patents.” (Id.)

       Corning alleges that Wilson Wolf and Wilson were aware that “increased medium

height would provide no advantages to and in fact could negatively affect certain cell

types.” (Id. ¶ 46.) Corning further alleges that the “results achieved with the types of

cells used by Defendants in their experiments in the ’192 and ’443 Patents were not

surprising and did not produce ‘unexpected’ results.” (Id.) Corning alleges that Wilson

Wolf, Wilson, and their counsel, including Burgess and Dickson, knew that the Examples

were material to the prosecution of the ’192 and ’443 Patents (id. ¶ 49) but did not

“qualify their claims of unexpected results or advantages from increased media height to

exclude adherent cells” (id. ¶ 50).




                                             8
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 9 of 42




       B.     Failure to disclose adverse data

       In the Complaint, Corning alleges that, “[o]n information and belief, Wilson and

Wilson Wolf had, among other things, other data, including data that did not show as

favorable results (and/or showed detrimental results).” (Compl. ¶ 45.) In particular,

Corning alleges that Wilson and Wolf were aware, based on “information provided by

Corning in 2004,” that increased medium height would provide “no advantages to and in

fact could negatively affect certain cell types.” (Id. ¶ 46.) For example, Corning alleges

that adherent cells, which are a type of cell particularly suitable for use in Corning’s

HYPERFlask and HYPERStack products, do not benefit from or may be negatively

affected by increased media height. (Id.)

       The Complaint did not include the referenced “information provided by Corning

in 2004.” Corning submitted “[t]he actual data and information” as exhibits to its

opposition brief. (See Pl. Opp. at 13 n.4; see also Doc. No. 29 (“Poullaos Decl.”) ¶¶ 7-8,

Exs. 5-6.)

       C.     Submittal of a biased expert declaration

       In the Complaint, Corning alleges that Wilson Wolf and Wilson prosecuted U.S.

Application No. 13/029,762 (the “’762 Application”) “prior to and/or in parallel to the

application for the ’443 and’192 Patents.” (Compl. ¶ 54.) Corning alleges that the ’762

Application “concerns the same subject matter as the ’443 and ’192 Patents and includes

a priority claim to the ’651 Provisional and ’814 Application.” (Id.) Corning further

alleges that the ’762 Application “includes a substantially identical specification




                                              9
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 10 of 42




disclosure as the ’443 and ’192 Patents.” (Id.) The ’762 Application was assigned to the

same examiner as the ’192 and ’443 Patents. (Id. ¶ 55.)

       During the prosecution of the ’762 Application, Corning alleges that the examiner

did not believe that “alleged requirement for greater media height rendered the claims

patentable over the prior art.” (Id. ¶ 57.) To overcome the examiner’s objection, Corning

alleges that Wilson and his attorneys offered to submit an expert declaration regarding

the unexpected results from the use of increased medium heights. (Id. ¶¶ 57-58.) On

July 11, 2011, Corning alleges that Wilson Wolf, through Wilson, Burgess, and Dickson,

submitted a declaration under 37 C.F.R. § 1.132 from Dr. Juan Vera (the “Vera

Declaration”) in support of the patentability of the ’762 Application. (Id. ¶ 59.) The

Vera Declaration identified Dr. Vera as an “Assistant Professor at Baylor College of

Medicine” and an “expert in cell culture for adoptive cell therapy.” (Id.) Corning alleges

that the Vera Declaration suggests that Dr. Vera had an arm’s length relationship with

Defendants because it stated that Dr. Vera “contacted” Defendants seeking information

and “was subsequently provided gas permeable cell cultures devices and a copy of [the

’814 Application].” (Id.) However, Corning alleges that Dr. Vera was “not an

independent, disinterested, outside expert” but instead was “Wilson Wolf’s paid

consultant and Wilson’s collaborator.” (Id. ¶ 62.) Corning alleges that Wilson Wolf and

Wilson intentionally “failed to disclose to the PTO the material fact that they were paying

Dr. Vera for his declaration and funding his work.” (Id.)

       The Vera Declaration describes the purportedly unexpected “superiority” and

“remarkable improvement over other methods” of the gas permeable devices that used


                                            10
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 11 of 42




increased medium heights. (Id. ¶ 59.) The Vera Declaration describes additional

experiments that “outperform” prior art cell culture methods. (Id.) Corning alleges that

neither Wilson nor Dr. Vera explained to the examiner that the results were not

“unexpected” or that such “superiority” did not apply to adherent cells. (Id. ¶¶ 59, 67.)

       D.     Failure to disclose the ’044 Patent interference and related documents

       In the Complaint, Corning alleges that, while the ’933 Application was being

prosecuted, the related ’044 Patent was challenged in the Corning-Wilson Interference.

(Compl. ¶ 74.) The Corning-Wilson Interference involved Corning’s U.S. Patent

Application No. 14/814,267 to Martin et al. (the “Martin Application”). (Id.)

       The PTAB formally declared the Corning-Wilson Interference on October 31,

2016. (Id. ¶ 75.) At this time, the examiner assigned to the ’933 Application had issued

a Final Rejection of all pending claims in the ’933 Application. (Id.) As part of the

examiner’s rejection of the ’933 Application, the examiner relied on (1) U.S. Patent

No. 6,759,245 to Toner (“Toner”), which was the prior art reference that PTAB

ultimately relied on when it invalidated certain claims of the ’044 Patent in the Corning-

Wilson Interference and (2) a patent application that included a disclosure of the Martin

Application. (Id.)

       Corning alleges that neither Wilson, Wilson Wolf, nor any of their attorneys,

including Brett Klein and Devan V. Padmanabhan, disclosed the Corning-Wilson

Interference or any of the materials filed in the Corning-Wilson Interference to the

examiner of the ’933 Application. (Id. ¶ 78.) Corning also alleges that, although the

public prosecution history indicates that the examiner of the ’933 Application conducted


                                            11
         CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 12 of 42




interference searches, the examiner never located the Corning-Wilson Interference and

Wilson Wolf and Wilson never advised the examiner of its existence or omission. (Id.

¶ 79.)

         While the ’933 Application was still being prosecuted, Corning alleges that the

following documents were submitted in the Corning-Wilson Interference but not

submitted to the examiner of the ’933 Application: (1) a motion that claimed that the

’044 Patent was unpatentable as anticipated by Toner (the “Toner Motion”), (2) a motion

that the ’044 Patent was not entitled to the priority of the ’347 Provisional (the “Priority

Motion”), and (3) a declaration by Dr. Charles Crespi in support of the Toner Motion and

Priority Motion (the “Crespi Declaration”). (Id. ¶¶ 81, 84.) Corning alleges that these

documents were material to, and contradicted, the positions advanced by Wilson Wolf,

Wilson, and their attorneys during the prosecution of the ’933 Application but Wilson

Wolf, Wilson, and their attorneys failed to disclose the documents. (Id. ¶¶ 82-83, 85.)

         On April 7, 2017, the examiner of the ’933 Application issued a Notice of

Allowance. (Id. ¶ 86.) The examiner conducted another interference search but did not

identify the Corning-Wilson Interference. (Id.) Wilson Wolf, Wilson, and their attorneys

did not notify the examiner of the Corning-Wilson Interference or any of its contents.

(Id.) After the examiner issued a Notice of Allowance, Corning alleges that the following

documents and testimony were submitted in the Corning-Wilson Interference: (1) a

deposition of Dr. Crespi, (2) Wilson Wolf and Wilson’s oppositions to the Toner Motion

and Priority Motion, (3) a deposition of Wilson, and (4) Corning’s reply briefs in support

of the Toner Motion and Priority Motion. (Id. ¶¶ 87-90.) Corning alleges that, once


                                             12
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 13 of 42




again, Wilson Wolf, Wilson, and their attorneys failed to disclose these documents or

their existence to the examiner. (Id.) Corning alleges that this information was relevant

and material because Toner and Wilson’s entitlement to the benefit of the ’347

Provisional were also at issue in the prosecution of the ’933 Application. (Id. ¶¶ 92-93.)

                                      DISCUSSION

I.     Legal Standard

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inference from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir.

1999), or legal conclusions drawn by the pleader from the facts alleged, Westcott v. City

of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to dismiss

may consider the complaint, matters of public record, orders, materials embraced by the

complaint, and exhibits attached to the complaint. See Porous Media Corp. v. Pall Corp.,

186 F.3 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster


                                             13
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 14 of 42




under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

       Inequitable conduct claims are held to the higher pleading standard required for

claims of fraud or mistake under Federal Rule of Civil Procedure 9(b). Exergen Corp. v.

Wal-Mart Stores, Inc., 575 F.3d 1312, 1326 (Fed. Cir. 2009). “In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b). A pleading that “simply avers the substantive elements of

inequitable conduct, without setting forth the particularized factual bases for the

allegation, does not satisfy Rule 9(b).” Exergen, 575 F.3d at 1326-27. Thus, Rule 9(b)

“requires identification of the specific who, what, when, where, and how of the material

misrepresentation or omission committed before the PTO.” Id. at 1327.

II.    Analysis

       A.     Inequitable conduct

       In Counts II, V, and VII, Plaintiff asserts several claims for inequitable conduct

against Defendants. As a threshold matter, the parties disagree as to whether the

Therasense standard applies, requiring a plaintiff to prove in its pleadings that the alleged

intent to deceive is the “single most reasonable inference.” (See Doc. No. 22 (“Def.

Memo”) at 13; Pl. Opp. at 20-21.) Subsequent to its Therasense decision, the Federal

Circuit held that a “charge of inequitable conduct based on a failure to disclose will

survive a motion to dismiss only if the plaintiff’s complaint recites facts from which the

court may reasonably infer that a specific individual both knew of invalidating


                                             14
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 15 of 42




information that was withheld from the PTO and withheld that information with a

specific intent to deceive the PTO.” Delano Farms Co. v. California Table Grape

Com’n, 655 F.3d 1337, 1350 (Fed. Cir. 2011) (citing Exergen, 575 F.3d at 1318, 1330)).

Accordingly, the Court concludes that the Exergen standard is the appropriate standard

for determining whether Plaintiff adequately pled its claims for inequitable conduct. See

also Cutsforth, Inc. v. LEMM Liquidating Co., LLC, Civ. No. 12-1200, 2013 WL

2455979, at *4 n.9 (D. Minn. June 6, 2013) (applying the Exergen standard, “without any

modification for the Therasense requirements,” to a motion to dismiss); Toro Co. v. MTD

Prods. Inc., Civ. No. 10-756, 2011 WL 13138105, at *2 (D. Minn. Dec. 5, 2011).

       “[I]n pleading inequitable conduct in patent cases, Rule 9(b) requires identification

of the specific who, what, when, where, and how of the material misrepresentation or

omission committed before the PTO.” Exergen, 575 F.3d at 1327. To sufficiently plead

the “who” of the material misrepresentation or omission, a pleading must identify the

“specific individual associated with the filing or prosecution of the application . . . who

both knew of the material information and deliberately withheld or misrepresented it.”

Id. at 1329. To sufficiently plead the “what” and “where” of the material

misrepresentation or omission, a pleading must “identify which claims, and which

limitations in those claims, the withheld references are relevant to, and where in those

references the material information is found.” Id. In addition, a pleading must “identify

the particular claim limitations, or combination of claim limitations, that are supposedly

absent from the information of record.”




                                             15
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 16 of 42




       Finally, a pleading must also allege facts sufficient to “give rise to a reasonable

inference of scienter, including both (1) knowledge of the withheld material information

or of the falsity of the material misrepresentation, and (2) specific intent to deceive the

PTO.” Id. at 1330. Pleading deceptive intent solely on information and belief is

“permitted under Rule 9(b) when essential information lies uniquely within another

party’s control, but only if the pleading sets forth the specific facts upon which the belief

is reasonably based.” Id.

       As discussed above, Plaintiff’s claims for inequitable conduct can be categorized

into four separate theories. The Court will address each theory in turn.

              1.     Misrepresentation of data

       Regarding its claims for inequitable conduct due to Defendants’ misrepresentation

of data, Plaintiff alleges that the ’651 Provisional, from which the ’192 and ’443 Patents

ultimately derive, included test data that “did not support the scope of Wilson’s claims.”

(Compl. ¶¶ 110, 130.) Plaintiff alleges that, without this test data, the ’192 and ’443

Patents would not have been issued. (Id.) Plaintiff further alleges that the “results

achieved with the types of cells used by Defendants in their experiments in the ’192 and

’443 Patents were not surprising and did not produce ‘unexpected results.’” (Id. ¶ 46.)

Plaintiff alleges that Defendants and their attorneys submitted this misleading data “with

intent to deceive the PTO.” (Id. ¶¶ 110, 130.)

       Defendants argue that Plaintiff’s claim for inequitable conduct fails to satisfy the

pleading standard for inequitable conduct because Corning merely alleges that the data

“did not support the scope of the claims,” not that the data was incorrect or falsified.


                                             16
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 17 of 42




(Def. Memo. at 13.) Defendants argue that Plaintiff’s allegations do not identify any

information that Wilson Wolf withheld or explain why the PTO could not have evaluated

the data submitted in the specifications to determine if it supported the scope of the

claims. (Id. at 13-14.) Defendants argue that Plaintiff’s claim may be appropriate as an

invalidity argument, but not as a claim for inequitable conduct. (Id. at 14.)

       Plaintiff responds that it alleges that Defendants and their attorneys engaged in

“misrepresentations” when they claimed that their data demonstrated “unexpected

results.” (Pl. Opp. at 11 (citing Compl. ¶¶ 46, 52.) Plaintiff points to its allegations that

the results of Defendants’ experiments were not surprising and did not produce

unexpected results—instead, the results were no different from what “conventional

wisdom” would have taught at the time. (Id. at 12 (citing Compl. ¶¶ 46, 49-52).)

       Defendants counter that Plaintiff’s allegation that the experiments were not

surprising and did not produce unexpected results is “precisely the type of vague

assertion that Exergen was designed to eliminate.” (Doc. No. 33 (“Reply”) at 2.)

Defendants argue that the Court should reject Plaintiff’s “bare assertions” and “bald

allegations.” (Id.)

       Assuming all well-pled facts in Plaintiff’s Complaint to be true, and construing all

reasonable inferences in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has failed to plead facts sufficient to state plausible claims for inequitable

conduct based on the alleged misrepresentation of data. See Twombly, 550 U.S. at 570.

In particular, the Court concludes that Plaintiff fails to plead facts sufficient to infer that

Defendants had knowledge of the purported misrepresentations of data. Here, the


                                               17
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 18 of 42




purported misrepresentation is that the ’192 and ’443 Patents “included purported test

data that did not support the scope of Wilson’s claims”—specifically, the Examples 1, 3,

4, and 5. (Compl. ¶¶ 110, 130; see also id. ¶¶ 43-44.) Plaintiff, however, does not plead

facts sufficient to infer that Defendants were aware that the referenced examples did not

support the scope of the ’192 and ’443 Patents’ claims. While Plaintiff does allege that

“the results achieved with the types of cells used by Defendants in their experiments in

the ’192 and ’443 Patents were not surprising and did not produce ‘unexpected’ results”

(id. ¶ 46), Plaintiff’s allegation does not support an inference that Defendants knew, or

subjectively believed, that the results of the experiments were not surprising and did not

produce unexpected results. See Exergen Corp., 575 F.3d at 1328 (“[T]he registrant’s

knowledge of MUFFLER KING, standing alone, was not enough to infer that the

registrant also subjectively believed that the mark was confusingly similar to SPEEDY

MUFFLER KING.”). At best, Plaintiff’s allegation leads to the inference that Plaintiff

believes that the results of the experiments were not surprising and did not produce

unexpected results. Moreover, Plaintiff’s allegations that Defendants and their attorney

submitted misleading data “with intent to deceive the PTO” (Compl. ¶¶ 110, 130) are

merely conclusory allegations. Such allegations do not satisfy the scienter requirements

for pleading inequitable conduct.4 Id. at 1327.


4
       To the extent Plaintiff argues that Defendants’ knowledge of the misrepresentation
of data can be inferred from the information provided by Corning in 2004, the Court
concludes that such allegations are also insufficient. The information allegedly provided
by Corning in 2004 relates to Corning’s own tests, not Defendants’ experiments. (See Pl.
Opp. at 13.) Plaintiff’s separate theory of inequitable conduct based on the failure to
disclose these tests is addressed below.


                                            18
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 19 of 42




       Accordingly, the Court grants, without prejudice, Defendants’ motion to dismiss

as to Plaintiff’s claim for inequitable conduct based on the misrepresentation of data.

              2.     Failure to disclose adverse data

       Regarding its claims for inequitable conduct due to Defendants’ failure to disclose

adverse data provided by Corning, Plaintiff alleges that, during the prosecution of the

’192 and ’443 Patents, Defendants “excluded data that did not show [] favorable results

(and/or showed detrimental or contrary results).” (Compl. ¶¶ 110, 130; see also id. ¶ 45

(“On information and belief, Wilson and Wilson Wolf had, among other things, other

data, including data that did not show as favorable results (and/or showed detrimental

results).”).) Plaintiff alleges that Wilson Wolf and Wilson “were aware, including from

information provided by Corning in 2004, that increased medium height would provide

no advantages to and in fact could negatively affect certain cell types.” (Id. ¶ 46.)

Plaintiff alleges that Defendants and their attorneys excluded this contrary data “with

intent to deceive the PTO.” (Id. ¶¶ 110, 130.)

       Defendants argue that Plaintiff fails to identify any alleged omitted data. (Def.

Memo. at 14.) Defendants argue that Plaintiff’s allegation based on information and

belief is insufficient because Plaintiff does not allege the facts upon which its belief is

based. (Id.) Defendants further argue that Plaintiff’s reference to “information provided

by Corning in 2004” is insufficient because Plaintiff does not allege the source of the

information provided, to whom the information was allegedly provided, or the claims and

claim limitations to which the information is relevant. (Id. at 14-15.) Finally, Defendants

argue that Plaintiff fails to sufficiently allege that Wilson Wolf or its counsel had a


                                              19
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 20 of 42




specific intent to deceive because Plaintiff alleges “several possible explanations” for

Defendants’ actions, which prohibits a finding that an intent to deceive was the “single

most reasonable inference.” (Id. at 15.)

       Plaintiff responds that it specifically alleged that Corning supplied Wilson and

Wilson Wolf with data in 2004 that showed that “adherent cells . . . do not benefit or

may be negatively affected by the arrangements and increased media height touted by

Wilson Wolf and Wilson to the PTO.” (Pl. Opp. at 13 (emphasis in original).) In a

footnote, Plaintiff states that the “actual data and information has also been the subject of

discovery by Wilson Wolf in the [Minnesota] Lawsuit.” (Id. at 13 n.4.) Plaintiff also

attached two exhibits to its declaration in support of its opposition: Exhibit 5, which

Plaintiff describes as “results of testing data from July 2004,” and Exhibit 6, which

Plaintiff describes as “results of testing data from December 2004.” (Id. (citing Poullaos

Decl., Exs. 5-6).) Plaintiff argues that it is “axiomatic” that information contradicting the

patentee’s ex parte statements to the examiner is material. (Id. at 14 (citing Apotex Inc. v.

UCB, Inc., 763 F.3d 1354, 1361-62 (Fed. Cir. 2014); Monsanto Co. v. Bayer Bioscience

N.V., 514 F.3d 1229, 1240 (Fed. Cir. 2008).) Plaintiff argues that Defendants’ alleged

misconduct is worsened by the fact that Defendants are involved in Customer Suits

involving products that use adherent cells—the type of cells Plaintiff alleges do not

benefit from Defendants’ invention. (Id.) Finally, Plaintiff argues that its allegations in

paragraphs 49-52 sufficiently allege an intent to deceive. (Id. at 15.) Plaintiff argues that

it alleges that Wilson, Wilson Wolf, and their counsel knew the omitted data and

information were material to the prosecution, yet “did not provide this information to the


                                             20
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 21 of 42




PTO.” (Id. (citing Compl. ¶¶ 49-51).) Plaintiff further points to its allegation that “[t]he

single most reasonable inference from the omissions and misrepresentations described

herein is that Defendants and their attorneys, including Burgess and Dickson, intended to

deceive the PTO and the public.” (Id. (citing Compl. ¶ 52).)

       Defendants counter that Plaintiff’s “vague allegations” that Wilson Wolf failed to

disclose information provided by Corning on an unspecified date in 2004 is insufficient

to state a claim for inequitable conduct. (Reply at 3.) Defendants argue that Plaintiff’s

belated attempt to provide the Court with two documents purportedly given to Wilson

Wolf is also insufficient because the documents are not in the Complaint or embraced by

the Complaint. (Id.) Defendants argue that, even if the Court considers the two

documents, there was no obligation to disclose unsolicited, unverified, and unverifiable

third-party data to the PTO. (Id.) Defendants argue that Plaintiff’s allegations regarding

intent to deceive are insufficient because Plaintiff’s own pleadings allege two possible

explanations for Wilson Wolf’s failure to disclose Corning’s purported test data: (1) that

Wilson Wolf knew that the information was material and deliberately withheld, and

(2) that Wilson Wolf mistakenly did not submit the information because its attorneys

failed to explain the obligation to submit such information. (Id. at 4 (citing Compl.

¶¶ 48-49).)

       Assuming all well-pled facts in Plaintiff’s Complaint to be true, and construing all

reasonable inferences in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has failed to plead facts sufficient to state plausible claims for inequitable




                                              21
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 22 of 42




conduct based on the alleged failure to disclose adverse data. See Twombly, 550 U.S. at

570.

       First, the Court concludes that Plaintiff has failed to plead the circumstances of the

purported failure to disclose “other data” with sufficient particularity. Plaintiff alleges,

on information and belief, that “Wilson and Wilson Wolf had, among other things, other

data, including data that did not show as favorable results (and/or showed detrimental

results).” (Compl. ¶ 45.) Plaintiff’s vague allegation related to such “other data” clearly

lacks the requisite particularity to state a claim for inequitable conduct. See Exergen, 575

F.3d at 1327.

       Second, the Court concludes that Plaintiff has failed to plead the circumstances of

the purported failure to disclose “information provided by Corning in 2004” with

sufficient particularity. Plaintiff alleges that Defendants were “aware, including from

information provided by Corning in 2004, that increased medium height would provide

no advantages to and in fact could negatively affect certain cell types.” (Id. ¶ 46.) This

allegation fails to sufficiently state the specific who, what, when, and where of the

alleged material omission. Plaintiff attempts to compensate for this lack of detail by

submitting two documents that it asserts are “results of testing data” that were given to

Wilson and Wilson Wolf “at meetings in 2004.” (Pl. Opp. at 13.) Presumably, Plaintiff

believes that consideration of these documents is appropriate because the Complaint

purportedly embraces these documents. See Porous Media Corp., 186 F.3 at 1079.

While the Court is skeptical of Plaintiff’s attempt to incorporate two documents based on

a vague allegation related to “information provided by Corning in 2004,” the Court finds


                                              22
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 23 of 42




that it does not need to reach the question. Regardless of whether the Complaint

sufficiently embraces the two documents, the Court concludes that the documents

themselves do not provide additional details sufficient to compensate for the Complaint’s

lack of allegations related to the who, what, when, and where of the purported meetings

in 2004.

        Accordingly, the Court grants, without prejudice, Defendants’ motion to dismiss

as to Plaintiff’s claim for inequitable conduct based on the failure to disclose adverse

data.

              3.     Submittal of a biased expert declaration

        Regarding its claims for inequitable conduct due to Defendants’ submittal of a

biased expert declaration, Plaintiff alleges that Defendants and their attorneys “submitted

materially false and misleading declarations in the prosecution of the related ’762

Application.” (Compl. ¶¶ 111-31.) During the prosecution of the ’762 Application,

Plaintiff alleges that Wilson and his attorneys submitted the Vera Declaration to

overcome the examiner’s objections and to support the patentability of the ’762

Application. (Id. ¶¶ 57-59.) Plaintiff alleges that, despite the Vera Declaration’s attempt

to portray Dr. Vera as a disinterested party, Dr. Vera was “not an independent,

disinterested, outside expert” but instead was “Wilson Wolf’s paid consultant and

Wilson’s collaborator.” (Id. ¶ 62.) Plaintiff alleges that Wilson Wolf and Wilson

intentionally failed to disclose Dr. Vera’s relationship with Wilson Wolf and Wilson to

the PTO. (Id.) Plaintiff also alleges that Wilson and Dr. Vera failed to explain to the




                                             23
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 24 of 42




examiner that the test results were not “unexpected” or that such “superiority” did not

apply to adherent cells. (Id. ¶¶ 59, 67.)

       Defendants argue that Plaintiff’s claim for inequitable conduct fails to satisfy the

pleading standard for inequitable conduct because Plaintiff’s factual allegations do not

suggest that the Vera Declaration was material to the ’192 and ’443 Patents. (Def.

Memo. at 16.) Because the Vera Declaration was submitted during the prosecution of a

related patent, Defendants argue that there is no evidence that the examiner considered

the declarations in connection with the ’192 and ’443 Patents. (Id.) Defendants also

argue that Plaintiff’s allegations of but-for materiality “on information and belief” are

insufficient because Plaintiff provides no facts upon which the alleged belief is based.

(Id.) Defendants further argue that Plaintiff fails to identify the claims and claim

limitations to which the misleading declaration is relevant or where in the declaration the

alleged misleading information can be found. (Id. at 16-17.) Defendants argue that

Plaintiff’s allegation that the ’192 and ’443 Patents are within the same patent family as

the ’762 Application is insufficient to invoke the doctrine of infectious unenforceability.

(Id. at 16 n.2.) Finally, Defendants argue that Plaintiff’s allegations that Wilson Wolf’s

counsel “knew or should have known of the relationship between Vera and Defendants,”

“either failed to properly investigate,” or “failed to explain to Defendants their obligation

to inform the PTO that Vera was not an independent expert” are incompatible with a

conclusion that an intent to deceive is the “single most reasonable inference.” (Id. at 17.)

       Plaintiff responds that it has sufficiently alleged the materiality of the Vera

Declaration, the omitted information about Dr. Vera’s bias, and the omitted information


                                             24
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 25 of 42




about adherent cells. (Pl. Opp. at 17.) According to Plaintiff, “‘it is material to an

examiner’s evaluation of the credibility and content of affidavits to know of any

significant relationship between an affiant and an applicant.’” (Id. at 17-18 (quoting

Nilssen v. Osram Sylvania, Inc., 504 F.3d 1223, 1230 (Fed. Cir. 2007).) Plaintiff also

points to its allegation that the ’192 and ’443 Patents issued after the examiner accepted

the Vera Declaration as proof of but-for materiality. (Id. at 18 (citing Compl. ¶ 69).)

Plaintiff argues that once the Defendants overcame the examiner’s rejection for the ’762

Application, it would have been “unnecessary for the Examiner to require them to do so

over and over for every subsequent member of the family of patents, including the later

’192 and ’443 patents.” (Id.) Plaintiff argues that it has sufficiently alleged the doctrine

of infectious unenforceability because it alleges that the Examiner relied on the Vera

Declaration “in connection with all three prosecutions.” (Id. at 19 n.5 (citing Compl.

¶ 69).) Plaintiff further argues that it has specifically pointed to the claims and claim

limitations to which the Vera Declaration is relevant—i.e., claim limitations related to

increased media height. (Id. (citing Compl. ¶¶ 37, 40).) Finally, Plaintiff argues that, at

the pleading stage, it does not need to prove that intent to deceive is the “single most

reasonable inference.” (Id. at 20-21.) Instead, Plaintiff argues that its allegations that

Wilson and Wilson Wolf knew of the misrepresentation and omissions are sufficient at

this stage. (Id. at 21.)

       Defendants counter that Plaintiff’s allegation, “on information and belief,” that the

examiner “relied on the Vera Declaration in connection with all three prosecutions” is

insufficient because Plaintiff has not pled facts to support such an inference. (Reply


                                             25
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 26 of 42




at 5.) Defendants also argue that the same allegation is insufficient to support a claim of

infectious unenforceability. (Id.) Finally, Defendants argue that, because Plaintiff

alleges that one possibility is that Wilson Wolf’s counsel may have failed to explain their

obligation to inform the PTO that Vera was not an independent expert, Plaintiff has not

sufficiently alleged intent to deceive. (Id. at 6.)

       Assuming all well-pled facts in Plaintiff’s Complaint to be true, and construing all

reasonable inferences in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has pled facts sufficient to state plausible claims for inequitable conduct based

on the submittal of the Vera Declaration.

       First, the Court concludes that Plaintiff has pled sufficient facts to allow the Court

to infer that the examiner relied on the Vera Declaration in connection with all three

prosecutions. Plaintiff alleges that Defendants asserted the same argument for

patentability—i.e., that the claims required greater medium height than allegedly was

found in the prior art—in the prosecution of the ’762 Application and the prosecutions of

the ’192 and ’443 Patents. (Compl. ¶ 55.) Plaintiff also alleges that the examiner for the

’762 Application was the same examiner assigned to the ’192 and ’443 Patents. (Id.)

Moreover, Plaintiff alleges that the examiner of the ’762 Application and Defendants had

several discussions related to the novelty of Defendants’ claims for greater medium

height. (Id. ¶¶ 57-58.) Plaintiff alleges, on information and belief, that the examiner

relied on the Vera Declaration in connection with all three prosecutions. (Id., ¶ 69.) At

this stage, the Court finds that this is a reasonable inference.




                                              26
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 27 of 42




       Second, the Court concludes that Plaintiff has sufficiently identified the claims and

claim limitations to which the Vera Declaration is relevant and where in the Vera

Declaration the alleged misleading information can be found. Plaintiff identifies claim 1

of the ’192 Patent as a claim that includes a limitation related to medium height. (Compl.

¶ 40.) In addition, Plaintiff identifies several claims in the ’443 Patent that require “a cell

culture device comprising a gas permeable material, scaffolds, and medium.” (Id. ¶ 41.)

Plaintiff also points to specific parts of the Vera Declaration that describes the benefits of

medium height and additional experiments. (Id. ¶ 59.) Thus, the Court finds that

Plaintiff has sufficiently pled the “what” and “where” of the inequitable conduct. See

Exergen, 575 F.3d at 1329.

       Third, the Court concludes that Plaintiff has alleged facts sufficient to plead the

doctrine of infectious unenforceability. “[A] breach of the duty of candor early in the

prosecution may render unenforceable all claims which eventually issue from the same or

a related application.” Fox Indus., Inc. v. Structural Preservation Sys., Inc., 922 F.2d

801, 804 (Fed. Cir. 1990). Inequitable conduct may render unenforceable all patent

claims that have “an immediate and necessary relation” to that conduct. Keystone Driller

Co. v. General Excavator Co., 290 U.S. 240, 245-46 (1933). Here, the Court concludes

that Plaintiff has pled sufficient facts to allow this Court to conclude that the alleged

misconduct during the prosecution of the ’726 Application has an immediate and

necessary relation to the claims of the ’192 and ’443 Patents. As discussed above,

Plaintiff has plausibly alleged that the examiner relied on the misleading Vera




                                              27
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 28 of 42




Declaration during the prosecution of the ’192 and ’443 Patents. At this stage, the Court

finds that Plaintiff’s allegations related to infectious unenforceability are sufficient.

       Finally, the Court concludes that Plaintiff has pled facts sufficient to infer an intent

to deceive. As discussed above, the Court concludes that, at this stage, Plaintiff does not

need to establish that the intent to deceive is the “single most reasonable inference.”

Here, Plaintiff alleges that Defendants knew that Dr. Vera was Wilson Wolf’s paid

consultant and Wilson’s collaborator and intentionally failed to disclose these facts to the

PTO. (Compl. ¶ 62.) While Plaintiff also allege that Defendants’ attorneys “either failed

to properly investigate whether there was a relationship between Vera and Defendants, or

failed to explain to Defendants their obligation to inform the PTO” (id. ¶ 64), the Court

concludes that this allegation does not prohibit a reasonable inference that Defendants

knew of Dr. Vera’s biases and intentionally failed to disclose this information to the PTO.

       Accordingly, the Court denies Defendant’s motion to dismiss as to Plaintiff’s

claims for inequitable conduct based on the submittal of a biased expert declaration.

              4.      Failure to disclose the Corning-Wilson Interference

       Regarding its claim for inequitable conduct due to Defendants’ failure to disclose

the Corning-Wilson Interference and related documents, Plaintiff alleges that Defendants

and their attorneys failed to disclose the existence of the Corning-Wilson Interference to

the examiner of the ’317 Patent. (Compl. ¶ 150.) Plaintiff alleges that Defendants and

their attorneys failed to disclose this information with the “intent to deceive the Patent

Office, despite actual knowledge that patentability over Toner was directly at issue in the

prosecution of the ’933 Application.” (Id.)


                                              28
          CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 29 of 42




          Defendants argue that Plaintiff’s allegations are baseless because the examiner of

the ’317 Patent was the same examiner responsible for the ’044 Patent, which was the

subject of the Corning-Wilson Interference. (Def. Memo. at 17-18.) Defendants note

that notice of the Corning-Wilson Interference was included in the ’044 Patent’s file

history. (Id. at 18.) Defendants further argue that, because the Manual of Patent

Examining Procedure (“MPEP”) states that interference searches should not be placed in

the application file, there is no basis for Plaintiff’s allegation that the examiner was

unaware of the Corning-Wilson Interference. (Id.) Defendants also argue that, because

the examiner of the ’317 Patent already had Toner and the Martin Application,

Defendants had no obligation to disclose the Corning-Wilson Interference. (Id. at 18-19.)

Defendants argue that Plaintiff fails to identify any information that was relevant to the

’317 Patent’s examiner, the specific portions of documents where such information can

be found, or the claims of the ’317 Patent to which the information is relevant. (Id.

at 19.)

          Plaintiff responds that the Corning-Wilson Interference was “directly applicable”

to the ’317 Patent because the ’317 Patent and ’044 Patent are “closely related.” (Pl.

Opp. at 21-22.) Plaintiff points to the fact that the examiner initially rejected the ’317

Patent on double patenting grounds over the ’044 Patent and the fact that Defendants “did

not challenge that finding.” (Id. at 21.) Plaintiff states that, although the examiner of the

’317 Patent was also the examiner of the ’044 Patent, the examiner was not involved in

the Corning-Wilson Interference. (Id. at 23.) Plaintiff argues that the examiner would

have wanted to know of the existence of a contrary interpretation of Toner. (Id.)


                                               29
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 30 of 42




Plaintiff further argues that an overlap of examiners does not relieve an applicant of its

duty to disclose. (Id.) Plaintiff argues that it is the “expert interpretation and

contentions regarding the prior art, not the prior art itself, that was the material

information withheld.” (Id. at 25 (emphasis in original).) Thus, Plaintiff argues that

Defendants should have disclosed the Toner Motion, Priority Motion, and Crespi

Declaration because they refuted Defendants’ arguments for the patentability of the ’317

Patent. (Id. at 25-26.)

        Defendants counter that Plaintiff’s claim for inequitable conduct fails because the

references at issue in the Corning-Wilson Interference were considered by the examiner

during the prosecution of the ’317 Patent. (Reply at 6.) Defendants also reply that a

“mere list of interference documents” is insufficient to satisfy Plaintiff’s pleading burden.

(Id. at 7.)

        Assuming all well-pled facts in Plaintiff’s Complaint to be true, and construing all

reasonable inferences in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has failed to plead facts sufficient to state plausible claims for inequitable

conduct based on the failure to disclose the Corning-Wilson Interference. See Twombly,

550 U.S. at 570.

        First, the Court concludes that Plaintiff has failed to plead the what and where of

the alleged inequitable conduct. Exergen, 575 F.3d at 1329. Although Plaintiff points to

its allegations regarding the Toner Motion, Priority Motion, and Crespi Declaration,

Plaintiff does not identify “where in those references the material information is found.”




                                              30
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 31 of 42




Id. At this stage, it is not enough for Plaintiff to assert, without more, that several

documents generally contain material information.

       Second, the Court finds that the Complaint fails to adequately identify what claims

would not have been issued if the purportedly material information had been submitted to

the PTO. Id. Notably, while the Complaint contains some allegations related to relevant

claim limitations in the ’192 and ’443 Patents (discussed above), the Complaint does not

contain any allegations related to relevant claim limitations in the ’317 Patent. Instead,

the Complaint appears to rely on the fact that the ’317 Patent is related to the now-

invalidated ’044 Patent. That, however, is not legally sufficient to state a claim. The fact

that two patents are related does not give rise to a reasonable inference that the two

patents rise and fall together. See Comair Rotron, Inc. v. Nippon Densan Corp., 49 F.3d

1535, 1539 (Fed. Cir. 1995). Neither does the fact that Defendants filed a terminal

disclaimer or did not object to the examiner’s double patenting rejection. See Quad

Envtl. Techs. Corp. v. Union Sanitary Dist., 946 F.2d 870, 874 (Fed. Cir. 1991) (“[T]he

filing of a terminal disclaimer simply serves the statutory function of removing the

rejection of double patenting, and raises neither presumption nor estoppel on the merits of

the rejection. It is improper to convert this simple expedient of ‘obviation’ into an

admission or acquiescence or estoppel on the merits.”).

       Accordingly, the Court grants, without prejudice, Defendants’ motion to dismiss

Plaintiff’s claim of inequitable conduct related to the ’317 Patent.




                                              31
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 32 of 42




       B.     Claim preclusion and the Kessler doctrine

       In Count XI, Plaintiff asserts a claim for a declaration of claim preclusion.

(Compl. ¶¶ 168-73.) “The general concept of claim preclusion is that when a final

judgment is rendered on the merits, another action may not be maintained between the

parties on the same ‘claim,’ and defenses that were raised or could have been raised in

that action are extinguished.” Hallco Mfg. Co., Inc. v. Foster, 256 F.3d 1290, 1294 (Fed.

Cir. 2001) (citing Restatement (Second) of Judgments, §§ 18-19)). Claim preclusion

applies when “‘(1) the first suit resulted in a final judgment on the merits; (2) the first suit

was based on proper jurisdiction; (3) both suits involve the same parties (or those in

privity with them); and (4) both suits are based upon the same claims or causes of

action.’” Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018) (quoting Costner v. URS

Consultants, Inc., 153 F.3d 667, 673 (8th Cir. 1998)).5 When the first and second suit

involve different patents, claim preclusion will apply “only if the scope of the asserted

patent claims in the two suits is essentially the same.” SimpleAir, Inc. v. Google LLC,

884 F.3d 1160, 1167 (Fed. Cir. 2018). “[C]laims which are patentably indistinct are

essentially the same.” Id.

       In Count XII, Plaintiff asserts a claim for a declaration of preclusion under the

Kessler Doctrine. (Compl. ¶¶ 174-77.) The Kessler Doctrine “bars a patent infringement

action against a customer of a seller who has previously prevailed against the patentee

5
       In assessing claim preclusion, regional circuit law applies. SimpleAir, Inc. v.
Google LLC, 884 F.3d 1160, 1165 (Fed. Cir. 2018). Whether a particular cause of action
in a patent case is the same as another cause of action, however, has “special application
to patent cases” and, thus, is governed by Federal Circuit law. Id.


                                              32
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 33 of 42




because of invalidity or noninfringement of the patent.” SpeedTrack, Inc. v. Office

Depot, Inc., 791 F.3d 1317, 1322 (Fed. Cir. 2015) (citing MGA Inc. v. Gen. Motors

Corp., 827 F.2d 729, 734 (Fed. Cir. 1987)). The Kessler Doctrine “fills the gap between

[the claim and issue] preclusion doctrines,” “allowing an adjudged non-infringer to

avoid repeated harassment for continuing its business as usual post-final judgment in a

patent action where circumstances justify that result.” Brain Life, LLC v. Elekta Inc., 746

F.3d 1045, 1056 (Fed. Cir. 2014) (emphasis in original). While the Kessler Doctrine is

typically applied against previously adjudicated patents, the Kessler Doctrine may still

apply to unadjudicated patents if the previously adjudicated patent and the unadjudicated

patents are “patentably indistinct.” SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1170

(Fed. Cir. 2018).

       Plaintiff alleges that “[i]n the Minnesota Litigation, Corning obtained dismissal

with prejudice of Defendants’ claims that the HYPERStack product infringed the ’426

and ’427 Patents.” (Compl. ¶ 176; see also id. ¶ 170.) Plaintiff also alleges that the ’443

Patent and ’192 Patent “derive from the same ’651 Provisional Application as the ’426

and ’427 Patents, share the same specification, and, under Defendants’ apparent claim

construction in the suits against the HYPERStack Users, include claims that are

patentably indistinct from those of the ’426 Patent and ’427 Patent.” (Compl. ¶ 176; see

also id. ¶¶ 32, 171.) Plaintiff further alleges that the ’317 Patent “derives from the same

’347 Provisional Application as the ’044 Patent (claims of which have now been

invalidated), and also includes claims that, under Defendants’ apparent claim

construction in the suit against the HYPERStack Users, are patentably indistinct from


                                             33
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 34 of 42




those of the ’426 Patent and ’427 Patent.” (Id., ¶ 172; see also id. ¶¶ 32, 176.) Plaintiff

alleges that “Defendants’ allegations of infringement against Corning’s HYPERStack®

Customers and end-users are therefore based on the same transactional facts as their

dismissed claims against Corning.” (Id., ¶ 176.) Thus, Plaintiff asserts that the Kessler

Doctrine precludes Defendants’ claims against the HYPERStack Users. (Id. ¶ 177.)

       Defendants argue that the fact that ’192 and ’443 Patents “share the same

specification” with the ’426 and ’427 Patents is the sole factual allegation in the

Complaint and that such an allegation is “legally insufficient to support its claim

preclusion counts.” (Def. Memo. at 23.) Defendants further argue that the Complaint

contains no allegation that the ’317 Patent shares a specification with the ’426 and ’427

Patents, as the ’317 Patent derives from a separate patent family. (Id. at 23 n.6.) Plaintiff

responds that the Complaint includes additional allegations, including that the ’192 and

’443 Patents “include claims that, under Defendants’ apparent claim construction in the

suits against the HYPERStack Users, are patentably indistinct from those of the ’426

Patent and ’427 Patent.” (Reply at 30 (emphasis in original).) Plaintiff further responds

that the Complaint alleges that the ’317 Patent “also includes claims that, under

Defendants’ apparent claim construction in the suits against the HYPERStack Users, are

patentably indistinct from those of the ’426 Patent and ’427 Patent.” (Id. at 30-31

(emphasis in original).) Defendants counter that the identified allegations are

“conclusory allegations that the claims are patentably indistinct” and, thus, Plaintiff’s

claim preclusion counts should be dismissed. (Reply at 8-9.)




                                             34
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 35 of 42




       Assuming all facts in Plaintiff’s Complaint to be true and construing all reasonable

inferences from those facts in the light most favorable to Plaintiff, the Court concludes

that Plaintiff has failed to plead enough facts to state claims to relief that is plausible on

its face. See Twombly, 550 U.S. at 570. First, the Court concludes that the Complaint’s

allegations that the ’192 and ’443 Patents “derive from the same ’651 Provisional

Application as the ’426 and ’427 Patents” and “share the same specification” as the ’426

and ’427 Patents is insufficient to state a claim for declaratory relief of claim preclusion

or the Kessler Doctrine. See SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1166 (Fed.

Cir. 2018) (finding that the fact that the asserted patents “all share a common

specification and terminal disclaimer to a common parent” was insufficient to sustain the

district court’s holding of claim preclusion). Indeed, separate patents “describe ‘separate

and distinct [inventions],’ and it can not be presumed that related patents rise and fall

together.” Comair, 49 F.3d at 1539; see also Kearns v. Gen. Motors Corp., 94 F.3d

1553, 1556 (Fed. Cir. 1996) (“[E]ach patent, by law, covers a[n] independent and distinct

invention.”).

       Second, the Court concludes that the Complaint’s allegations that the ’192, ’443,

and ’317 Patents include claims that, “under Defendants’ apparent claim construction in

the suits against the HYPERStack Users, are patentably indistinct from those of the ’426

and ’427 Patents” are merely conclusory allegations, unsupported by any factual

allegations in the Complaint. For example, the Complaint contains no factual allegations

that identifies Defendants’ apparent claim construction or provide sufficient factual basis

for the Court to plausibly infer that such a claim construction would render the ’192,


                                              35
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 36 of 42




’443, and ’317 Patents patentably indistinct from the ’426 and ’427 Patents. Such

allegations are insufficient to state a claim for relief. See Iqbal, 556 U.S. at 681 (“[T]he

allegations are conclusory and not entitled to be assumed true.”); see also Twombly, 550

U.S. at 557 (“[A] conclusory allegation of agreement at some unidentified point does not

supply facts adequate to show illegality.”).

       Thus, based on the allegations in Plaintiff’s Complaint, the Court finds that the

Complaint fails to state a claim for declaratory relief for claim preclusion or a claim for

declaratory relief under the Kessler Doctrine. Accordingly, the Court dismisses Counts

Eleven and Twelve without prejudice. See Finnegan v. Suntrust Mortgage, 140 F. Supp.

3d 819, 832 (D. Minn. 2015) (“Motions to dismiss pursuant to Rule 12(b)(6) are

generally without prejudice, ‘where there is no evidence of persistent pleading failures.’”)

(quoting Holmseth v. City of East Grand Forks, Civ. No. 14-2970, 2015 WL 4488424, at

*20 (D. Minn. July 23, 2015)).

       C.     Tortious interference

       In Count XIII, Plaintiff asserts a claim for tortious interference with prospective

economic advantage. A claim for tortious interference is preempted by federal patent

laws unless the plaintiff can show that the patent holder acted in bad faith. See Energy

Heating, LLC v. Heat On-The-Fly, LLC, 889 F.3d 1291, 1304 (Fed. Cir. 2018); see also

Zenith Elecs. Corp. v. Exzec, Inc., 182 F.3d 1340, 1355 (Fed. Cir. 1999) (“[W]e hold that

bad faith is a prerequisite to Exzec’s state-law tortious interference claim; without it, the

claim is preempted by patent law.”). The bad faith standard has an objective and

subjective component. 800 Adept, Inc. v. Murex Securities, Ltd., 539 F.3d 1354, 1369


                                               36
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 37 of 42




(Fed. Cir. 2008), cert. denied, 555 U.S. 1175 (2009). “The objective component requires

a showing that the infringement allegations are ‘objectively baseless.’” Id. (citation

omitted). “The subjective component relates to a showing that the patentee in enforcing

the patent demonstrated subjective bad faith.” Id.

       Defendants argue that Plaintiff’s claim for tortious interference based on alleged

inequitable conduct should be dismissed because Plaintiff fails to state a claim for

inequitable conduct. (Def. Memo. at 22.) Defendants also argue that Plaintiff’s claim for

tortious interference based on the Customer Suits should be dismissed because Plaintiff

merely alleges conclusory statements. (Id.)

       Plaintiff points to the allegations in the Complaint that Defendants’ infringement

claims in the Customer Suit are objectively baseless because Defendants knew that “if

broadly construed, the asserted patents are invalid, and if properly construed, they are not

infringed by the customers’ and end-users’ use of HYPERStack®.” (Pl. Opp. at 24

(citing Compl. ¶ 181).) Plaintiff also argues that it has pled detailed facts related to its

claims that the Customer Suits are barred by the Kessler Doctrine and the safe harbor

under 35 U.S.C. § 271(e)(1).

       Assuming all well-pled facts in Plaintiff’s Complaint to be true, and construing all

reasonable inferences in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has pled facts sufficient to state a plausible claim for tortious interference. As

discussed above, the Court concludes that at least one of Plaintiff’s claims of inequitable

conduct will survive Defendants’ motion.




                                              37
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 38 of 42




       Accordingly, the Court denies Defendants’ motion to dismiss as to Plaintiff’s

claim for tortious interference.

       D.     Claims against John R. Wilson

       Plaintiff’s Complaint asserts all claims against both Wilson Wolf and Wilson.

(Compl. ¶¶ 98-188.) Defendants argue that, because Wilson Wolf owns the Patents-in-

Suit and is the sole plaintiff in the Customer Suits, Wilson is not a proper defendant in

this case and, thus, all claims against Wilson should be dismissed. (Def. Memo. at 24.)

Defendants further argue that the Complaint’s allegations in the tortious interference

claim that Wilson “owns and controls Wilson Wolf,” is “principally responsible for the

inequitable conduct that resulted in the issuance of the patents-in-suit,” “personally stands

to benefit financially and professionally” if Wilson Wolf succeeds in its Customer Suits,

and “personally directed and is legally responsible for the assertion of the aforesaid sham

litigation” are insufficient to support a piercing of the corporate veil. (Id. at 24-25.)

       Plaintiff responds that it is not attempting to pierce the corporate veil. (Pl. Opp.

At 32.) Instead, Plaintiff argues that it “seeks to hold John Wilson directly (and not

vicariously) liable for his own conduct” based on Wilson’s conduct during the

prosecution of the ’192, ’443, and ’317 Patents. (Id.) In support of its proposition,

Plaintiff relies on two district court cases: Indiana Forge v. Miller Veneers, 736 F. Supp.

2d 1201 (S.D. Ind. 2010) and Armament Sys. & Procedures, Inc. v. Emissive Energy

Corp., C.A. No. 06-833, 2007 WL 2572304 (E.D. Wis. Sept. 5, 2007). Plaintiff also

argues that Wilson’s inclusion in the claim for tortious interference is proper because




                                              38
        CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 39 of 42




Wilson “personally stands to benefit financially and professionally if he succeeds in

shutting down Corning’s HYPERStack business with his sham litigation.” (Id. at 33.)

       Defendants counter that the fact that Wilson “stands to benefit” from the Customer

Suits does not establish a tortious interference claim against Wilson individually. (Reply

at 9.) Defendants argues that the cases Plaintiff relies on are nonbinding and that the fact

that Plaintiff may seek attorneys’ fees cannot establish a cause of action against Wilson.

(Id. at 10.)

       At this stage, the Court concludes that Plaintiff has pled sufficient facts to include

Wilson as a defendant for its surviving claims of inequitable conduct and tortious

interference. Plaintiff alleges that Wilson was individually responsible for portions of the

alleged inequitable conduct before the PTO. Plaintiff also seeks, as part of its request for

relief, an award of reasonable attorneys’ fees under 35 U.S.C. § 285. The Court agrees

with the other district courts’ reading of Supreme Court and Federal Circuit precedent

that, in such a scenario, an individual may properly be named as a defendant. See

Indiana Forge, 736 F. Supp. 2d at 1205-06; Armament Sys., 2007 WL 2572304, at *3-4.

       Accordingly, the Court denies Defendant’s motion to dismiss as to Plaintiff’s

claims against Wilson.

       E.      Motion to stay Defendants’ deadline to answer

       Defendants request that this Court stay Defendants’ obligation to answer the

allegations in the Complaint pending the disposition of this motion. (Def. Memo.

at 26-27.) Defendants assert that many courts have found that a party should not file a

partial answer during the pendency of a motion to dismiss. (Id. at 26 (citing cases).)


                                             39
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 40 of 42




While Plaintiff acknowledges that there are times when judicial efficiency can be served

by staying a defendant’s deadline to answer, Plaintiff argues that this case is not such a

circumstance. (Pl. Opp. at 34-35.)

       In this case, the Court agrees that a stay of Defendants’ obligation to answer the

Complaint pending the disposition of this motion is appropriate. The Court finds that

judicial efficiency is best served by a single answer, rather than piecemeal partial

answers. Accordingly, the Court grants Defendants’ motion to stay the deadline to

answer the Complaint pending the disposition of Defendants’ motion to dismiss.

Because the Court has now ruled on Defendants’ motion to dismiss, Defendants have

until 14 days after the date of this Order to answer the Complaint.

                                      CONCLUSION

       For the reasons discussed above, the Court finds that Plaintiff has failed to allege

sufficient facts to state a plausible claim for inequitable conduct for misrepresentation of

data, failure to disclose adverse data, and failure to disclose the Corning-Wilson

Interference. The Court also finds that Plaintiff has failed to allege sufficient facts to

state plausible claims for a declaration of claim preclusion and preclusion under the

Kessler doctrine. At this stage in the litigation, the Court finds that Plaintiff has alleged

sufficient facts to state a plausible claim for inequitable conduct for submittal of the Vera

Declaration. The Court also finds that Plaintiff has alleged sufficient facts to state a

plausible claim for tortious interference. The Court further finds that Defendant Wilson

is properly a defendant at this time. Finally, the Court finds that a stay of Defendants’




                                              40
       CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 41 of 42




deadline to answer the Complaint pending the disposition of Defendants’ motion to

dismiss is appropriate.

                                          ORDER

       Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. No. [20]) is

GRANTED IN PART and DENIED IN PART consistent with the memorandum above

as follows:

              1.     The Court GRANTS Defendants’ Motion to Dismiss regarding

       Plaintiff’s claims for inequitable conduct for misrepresentation of data, failure to

       disclose adverse data, and failure to disclose the Corning-Wilson Interference.

              2.     The Court DENIES Defendants’ Motion to Dismiss regarding

       Plaintiff’s claims for inequitable conduct for submittal of the Vera Declaration.

              3.     The Court GRANTS Defendants’ Motion to Dismiss regarding

       Plaintiff’s claims for a declaration of claim preclusion and preclusion under the

       Kessler doctrine.

              4.     The Court DENIES Defendants’ Motion to Dismiss regarding

       Plaintiff’s claim for tortious interference.

              5.     The Court DENIES Defendants’ Motion to Dismiss regarding all

       claims against Defendant Wilson.




                                              41
      CASE 0:20-cv-00700-DWF-TNL Doc. 43 Filed 10/06/20 Page 42 of 42




            6.     The Court GRANTS Defendants’ Motion to Stay the Deadline for

      Answering the Complaint. Defendants have until 14 days after this Order to

      answer the Complaint.


Dated: October 6, 2020                 s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                         42
